Citation Nr: 1510118	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  13-09 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder.  

2.  Entitlement to service connection for a psychiatric disorder.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for low back strain.  

4.  Entitlement to service connection for arthritis of the lumbar spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from December 1982 to May 1990.  The Veteran also served from May 1990 to December 1993; this resulted in a discharge for bad conduct.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction was transferred to and remains with the RO in Reno, Nevada.  

A Board hearing was held before the undersigned Veterans Law Judge (VLJ) at the RO in Las Vegas, Nevada in May 2013.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence accompanied by a waiver of initial RO review.  

Although the underlying issue on appeal was characterized by the RO as entitlement to service connection for PTSD, in light of the Veteran's assertions and the evidence of record, the Board has recharacterized the issue more broadly to encompass all psychiatric disorders, and consequently, recharacterized the claim to reopen service connection for PTSD as a claim to reopen service connection for a psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).

The Virtual VA electronic claims file contains the Board hearing transcript, as well as evidence duplicative of that in the paper claims file.  The Veterans Benefits Management System (VBMS) does not contain any documents.

The issue of service connection for a psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 1995 rating decision, the RO denied the Veteran's claim of entitlement to service connection for a nervous condition.  The Veteran did not appeal or submit new and material evidence within one year.

2.  The evidence received since the July 1995 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying service connection claim.  

3.  In an April 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  The Veteran did not perfect an appeal or submit new and material evidence within one year.

4.  The evidence received since the April 2005 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying service connection claim.

5.  In a November 2006 rating decision, the RO denied the Veteran's application to reopen a previously denied claim of entitlement to service connection for a low back strain.  The Veteran did not appeal or submit new and material evidence within one year.

6.  The evidence received since the November 2006 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying service connection claim.

7.  Arthritis of the lumbar spine was manifest to a compensable degree within one year of separation from service.  


CONCLUSIONS OF LAW

1.  The July 1995 rating decision that denied the claim for service connection for a nervous condition is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2014).

2.  The evidence received subsequent to the July 1995 rating decision is new and material, and the claim of service connection for a nervous condition is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The April 2005 rating decision that denied the claim for service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2014).

4.  The evidence received subsequent to the April 2005 rating decision is new and material, and the claim of service connection for PTSD is reopened.  38 U.S.C.A. 
§ 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

5.  The November 2006 rating decision that denied the claim for service connection for low back strain is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. 
§§ 3.104, 3.156, 20.200, 20.201, 20.302, 20.1103 (2014).

6.  The evidence received subsequent to the November 2006 rating decision is new and material, and the claim of service connection for low back strain is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

7.  Arthritis of the lumbar spine is presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1131, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen 

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

In a July 1995 rating decision, the RO denied the Veteran's claim of service connection for a nervous condition.  The RO found that there was no evidence of a nervous condition during service.  The Veteran was notified of this decision, but he did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, this decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.156(b), 20.1103.

The evidence received since the July 1995 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2014).  In particular, the Veteran testified at the May 2013 hearing that he had psychiatric symptoms, to include urinating himself, when he was in Panama during Operation Just Cause.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim, to include in-service symptoms of a disease or disorder, and could reasonably substantiate the claim.  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for a nervous condition is reopened.  

The RO denied the Veteran's claim of service connection for PTSD in an April 2005 rating decision.  The RO found that there was no evidence of a verified stressor.  The Veteran filed a notice of disagreement (NOD) and the RO issued a statement of the case, but the Veteran did not file a substantive appeal or request an extension of the ordinary sixty day period or attempt to show good cause for his failure to file a formal appeal.  There was also no new and material evidence received within one year.  Therefore, the April 2005 decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The evidence received since this rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  In particular, the Veteran testified in May 2013 about an assignment he had washing dead bodies while he was stationed in Panama during Operation Just Cause and he provided additional details relating to where he was stationed at the time and what he was doing which helped to verify the claimed stressor.  See Justus, 3 Vet. App. at 513.  This evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim, to include that the Veteran had a verified in-service stressor, and could reasonably substantiate the claim.  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for PTSD is reopened.

In a July 1995 rating decision, the RO denied the Veteran's claim for service connection for low back strain.  The RO found that there was no evidence of a permanent residual or a chronic disability subject to service connection.  The Veteran was notified of this decision, but he did not appeal it or submit new and material evidence within the one-year appeal period.  Therefore, this decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran filed an application to reopen the previously denied claim and in a November 2006 rating decision, the RO denied the Veteran's application to reopen, finding that there was no evidence that the Veteran had a chronic back disorder related to his complaint of low back pain in 1989.  The Veteran was notified of this decision, but he did not appeal it or submit new and material evidence within one year.  Therefore, this decision is final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§§ 3.156(b), 20.1103.

The evidence received since the November 2006 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156 (2014).  In particular, the Veteran testified at a May 2013 hearing that he has had continuous back pain since 1985.  See Justus, 3 Vet. App. at 513.  This evidence was not previously considered by the RO, relates to an unestablished fact necessary to substantiate the claim, including onset of symptoms during service and symptoms since that time, and could reasonably substantiate the claim.  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for low back strain is reopened.  

Additionally, as the Board is granting the claim of arthritis of the lumbar spine, there is no prejudice in the Board proceeding to decide this appeal on the merits.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).

Service Connection

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).  The term "arthritis" encompasses degenerative joint disease and osteoarthritis.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (32nd Ed. 2012) at 150; see also Lay v. Shinseki, 08-3938, 2010 WL 4139877 (Vet. App. Oct. 22, 2010) (mem. dec.) (the use of a dictionary citation is not necessarily a violation of Hatlestad v. Derwinski, 1 Vet.App. 213 (1992), and Colvin v. Derwinski, 1 Vet. App. 171 (1991)); Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for persuasiveness or reasoning).

Here, the Veteran separated from his first period of service in May 1990.  A computerized axial tomography (CT) scan of the lumbar spine dated in May 1991 contained an impression of mild and early degenerative changes of the apophyseal joint.  Thus, the record includes diagnostic tests that confirm that the Veteran manifested arthritis (degenerative changes) by May 1991, essentially within one year of separation.  The Veteran also complained of pain at that time, and therefore, the arthritis had manifested to a compensable degree within one year of separation.  See 38 C.F.R. § 4.59.  As degenerative changes of the joint is a type of arthritis and it manifested to a compensable degree within one year of separation, it is presumed that the Veteran's arthritis of the lumbar spine was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. § 3.307(a).

The presumption of incurrence of such disease during service can be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113(a).  Such rebuttal evidence will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease.  38 C.F.R. § 3.307(d).  In this case, however, there is no affirmative evidence to the contrary.  To the extent the Veteran complained of low back pain in starting in January 1991, a May 1991 service treatment record contained a notation that the Veteran had been experiencing back pain for several years that started when he lifted a bag of mail, and a June 1991 service treatment record contained a notation that the Veteran originally hurt his back in 1989 and that his pain was recurrent since that time.  

The Board is aware that the May 1991 CT scan was performed and the diagnosis of degenerative changes of the lumbar spine was rendered during the Veteran's second period of service and the Veteran is statutorily barred from entitlement to any VA benefits stemming from that period.  However, the basis of the Board's decision is that the degenerative changes manifested within one year of separation from the Veteran's honorable period of service in May 1990 and not because the degenerative changes manifested during the second period of service.  

The evidence of record, therefore, supports a finding that service connection for arthritis of the lumbar spine is warranted.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.


ORDER

New and material evidence having been submitted, the claim of service connection for a psychiatric disorder, to include PTSD and a nervous condition, is reopened.

New and material evidence having been submitted, the claim of service connection for low back strain is reopened.

Service connection for arthritis of the lumbar spine is granted.  


REMAND

The Board finds that a remand is necessary in this case for further development.  First, the Veteran asserts that he was stationed in Panama during Operation Just Cause and, during that time, was assigned to a detail where he was required to wash and bag dead bodies in a makeshift morgue in a bowling alley.  He contended that, at that time, he was stationed at Howard Air Base.  The Board finds that additional development is necessary from the U.S. Army and Joint Services Records Research Center (JSSRC) in order to verify and corroborate the Veteran's and his unit's dates of service in Panama and as well as additional historical information regarding Operation Just Cause.  

Second, the Veteran underwent a VA examination to determine the nature and etiology of the claimed PTSD in January 2011.  At that time, the Veteran reported stressors from both his first period of service in Panama and his second period of service in the Persian Gulf.  As noted above, the Veteran is statutorily barred from entitlement to VA benefits stemming from his second period of service.  Based on the Veteran's reported history, the VA examiner rendered a diagnosis of PTSD and related it to the Veteran's time in service.  The VA examiner did not specify, however, whether the stressor used to render the diagnosis was from the stressor in Panama during his period of qualifying service or from the stressor in the Persian Gulf during his second period of service.  Accordingly, the Board finds it necessary to seek clarification and obtain an addendum opinion to determine whether the Veteran's claimed stressor from Panama is sufficient itself to diagnose the Veteran's PTSD.  Additionally, an opinion regarding the Veteran's fear of hostile military or terrorist activity must be obtained.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3) ), corrected by 75 Fed. Reg. 41 ,092 (July 15, 2010) ("Stressor Determinations"). 

Additionally, the record contains multiple diagnoses of psychiatric disorders aside from PTSD, to include depression, bipolar disorder, and schizophrenia.  In light of these diagnoses, the Board finds that an examination is warranted to determine whether any other psychiatric disorder is related to the Veteran's period of qualifying service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the JSRRC or other appropriate facility and request that it provide any information pertaining to Operation Just Cause in Panama, to include (1) the dates of activity of the operation; (2) a summary or other relevant history of the operation; (3) the dates that the Veteran and his unit were stationed in Panama; and (4) the location of the Veteran's unit while in Panama.  

The Veteran's military unit, service personnel records, military occupation, and any other facts or records deemed relevant when making this request must be included.  All records that are obtained must be incorporated into the claims file and if no records can be found, this must be documented in the claims file

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination with the examiner who conducted the January 2011 examination, if available, to determine the nature and etiology of any acquired psychiatric condition that may be present.  The claims file should be made available to the examiner for review and the examiner should state in the examination report that the claims file has been reviewed.  An explanation for all opinions expressed must be provided.

For the purposes of this examination only, it should be taken as true that the Veteran served in Panama during Operation Just Cause and was required to clean dead bodies and the blood off the floors in a make-shift morgue.  

In rendering the requested opinions, the examiner must not consider any event or incident arising out the Veteran's second period of active service starting in May 1990, to include his service in the Persian Gulf.  

First, the examiner must state all appropriate psychiatric diagnoses.  If depression, PTSD, bipolar disorder, or schizophrenia are not found, the examiner must address the prior diagnoses of record.  

Second, if the examiner determines that the Veteran meets the diagnostic criteria for a diagnosis of PTSD, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the PTSD is (1) related to the Veteran's first period of service from December 1982 to May 1990, to include as due to the claimed stressor from when the Veteran was stationed in Panama during Operation Just Cause, or (2) the related to the Veteran's first period of service from December 1982 to May 1990, to include as due fear of hostile military activity from when the Veteran was stationed in Panama during Operation Just Cause.  Additionally, the examiner should elicit from the Veteran a full history of any instance where he feared hostile military or terrorist activity.  

Third, for each diagnosed psychiatric disorder other than PTSD, the examiner must provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that each disorder manifested in or is otherwise related to the Veteran's first period of service from December 1982 to May 1990, to include when he was stationed in Panama during Operation Just Cause.  

The examiner should specifically consider the following evidence of record:  (1) a service treatment record from the first period of service dated in May 1989 that noted the Veteran was seen by a mental health profession; (2) a service treatment record dated in June 1991 from the second period of service that contained a diagnosis of anxiety and depression; (3) inpatient psychiatric treatment reports from 1993 that contained a diagnosis of PTSD and depressive disorder; (4) a May 2003 VA psychiatry consultation that contained a diagnosis of depression, rule/out bipolar disorder, and rule/ out PTSD; (5) the Veteran's lay statements regarding his experiences and symptoms during his first period of service and thereafter.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


